DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 11 is objected to because of the following informalities:  in the last line, “the first electricity storage device” lacks antecedent basis, since a “first” device has not been previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 7, 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Higgins 5,896,026 (hereinafter Higgins).

Re Claim 1. 
Higgins discloses a self-powered lock (Abstract, col.2, line 29), comprising: a lock (10) operable by a motor (14/22); a manually operable electricity generator (14) generating electricity upon manual actuation by a user (col.7, lines 29-46), the electricity being used to supply power input to a controller (microprocessor 20); and an electricity storage device (capacitor C1, Col.2, lines 29-36) storing electricity generated by the electricity generator, wherein at least a portion of the electricity stored by the electricity storage device is used when the lock is operated (col.4, lines 59-65), wherein the electricity storage device (C1) is configured to store an unused portion of electricity after the lock is operated, the unused portion of electricity usable for a subsequent lock operation to supply power input to the controller (Abstract; col. 2, line 66-col.3, line 6).  
Re Claim 2. 
Higgins discloses the self-powered lock of claim 1, wherein the controller (20) is configured to indicate to the user that further mechanical actuation of the electricity generator (14) is needed when additional electricity is required to operate the motor (22).  
Re Claim 3.
Higgins discloses the self-powered lock of claim 1, wherein the electricity generator (14) further includes a rotatable member (handle 12) configured to rotatably generate electricity (col.3, lins 37-47).  
Re Claim 7. 
As discussed above with respect to claim 1, Higgins discloses a method of powering a lock (10) having a manually operable (12) electricity generator (14/22) electrically connected to a motor (22), the method comprising: generating electricity upon manual actuation of the electricity generator by a user; supplying electricity generated by the electricity generator to the motor for operating the lock; and storing an unused portion of the electricity generated by the electricity generator in an electricity storage device (C1) after the lock is operated, the unused portion of electricity usable for a subsequent lock operation to supply power input to the controller (see Abstract; Col.2, line 66- col. 3, line 5).  
Re Claim 8. 
As discussed above with respect to claim 1, Higgins discloses the method of claim 7, further comprising: indicating to the user with the controller (20) that further mechanical actuation of the electricity generator (14) is needed when additional electricity is required.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 9, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins in view of Dawson 5,517,184 (hereinafter Dawson).
Re Claim 4. 
Higgins discloses the self-powered lock of claim 1, but fails to teach further comprising a display device operatively connected to the controller, wherein the controller signals the display device to display an indication that further mechanical actuation of the electricity generator is needed by the user.  
Dawson discloses a similar self powered lock (10) comprising a display device (18) operatively connected to the controller (microprocessor 44), wherein the controller signals the display device to display an indication that further mechanical actuation of the electricity generator is needed by the user (col.7, lines 47 – col.8, line 23).  
It would have been obvious to one of ordinary skill in the art to modify the device of Higgins to include a display device as taught by Dawson to be controlled by the microprocessor as desired.
Re Claim 5. 
Higgins in view of Dawson discloses the self-powered lock of claim 4, wherein the display device and the motor are electrically connected to the electricity generator and the electricity storage device (Dawson Fig.2; col.7, lines 47 – col.8, line 23).
Re Claim 9. 
Higgins in view of Dawson discloses the method of claim 8, further comprising: communicating to a display device with the controller; displaying an indication with the display device that further mechanical actuation of the electricity generator is needed (col.7, lines 47 – col.8, line 23).   
Re Claim 10.
Higgins in view of Dawson discloses the method of claim 7, wherein the motor and a display device are electrically connected to the electricity generator and the method further comprises: supplying electricity to the display device from the electricity storage device (col.7, lines 47 – col.8, line 23). 

Claims 6, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins in view of Dawson, as applied to claims 4,5,9,10 above, and further in view of Sumiyoshi et al 2007/0030240 (hereinafter Sumiyoshi).
Re Claim 6.
Higgins in view of Dawson discloses the self-powered lock of claim 5, but fails to disclose wherein the display device further includes a backlight, and the backlight is electrically connected to the electricity generator and the electricity storage device.  
However, Sumiyoshi discloses a display device which includes a display (liquid crystal display
panel 2, Fig. 1, paragraph [0035]) and a backlight (via planar light source 1, paragraph [0035]),
the display operable to display the information and the backlight operable to direct light on the
display (paragraph [0035]) and a light source control unit (3) is electrically connected to the
backlight.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a backlight on a display device as taught by Sumiyoshi for the predictable results of including a backlight as part of the display device which aides in the viewing of the displayed information and for the purpose of preventing viewing of the display by persons other than a main person viewing the display for added security. 
Re Claim 11.
As discussed above, Higgins in view of Dawson and Sumiyoshi discloses the method of claim 10, wherein the display device further includes a backlight and the method further comprises: supplying electricity to the backlight from the electricity storage device while simultaneously supplying electricity to the motor from the first electricity storage device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675